Citation Nr: 1602299	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lung disorder, to include emphysema, chronic obstructive pulmonary disease (COPD), and alpha-1 antitrypsin deficiency, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1967 to March 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Buffalo, New York, which denied reopening of service connection for a lung disorder.  The Veteran appealed that decision.  

In August 2012, the Board determined that new and material evidence had been received and reopened service connection for a lung disorder.  The reopened service connection issue on appeal was then remanded for additional development.  This matter was again before the Board in October 2014, where the service connection issue on appeal was again remanded for additional development.  As the instant decision grants service connection for the lung disorder of COPD, which is a complete grant of the issue on appeal, the Board need not discuss responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), at this time. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the lung disorder of COPD.

2.  The Veteran served in the Republic of Vietnam while on active duty and was exposed to Agent Orange.

3.  The Veteran was exposed to environmental chemicals, including jet fumes, during the regular course of in-service duties as a pilot.

4.  The currently diagnosed COPD is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lung disorder of COPD, including as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.313, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for the lung disorder of COPD, which is a complete grant of the appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Lung Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

At the outset, the Board must address the Veteran's currently diagnosed disability of alpha-1 antitrypsin (AAT) deficiency, which is a genetic disorder where the body lacks or has an abnormal gene to produce AAT deficiency.  As will be addressed below, this deficiency can lead to lung disease, including emphysema and COPD.  Congenital or development defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

VA's General Counsel has interpreted that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure of function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90.

The question of whether the AAT deficiency is a disease or defect has been a reason for the previous two remands.  In fact, the Veteran's representative has argued that the most recent VA opinion remains inadequate on this question, and that the matter must again be remanded for clarification; however, as the instant matter grants service connection for the lung disorder of COPD on a direct basis, the Board need not consider whether service connection for AAT deficiency is warranted.

The record, including the Veteran's statements, reflects that the Veteran is seeking service connection for a lung disorder, not the specific disability of AAT deficiency.  Where a veteran is diagnosed with multiple lung disorders, and it is unclear from the record which symptoms are attributable to each lung disorder, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  The currently diagnosed disabilities of COPD and AAT deficiency are so related that at different points throughout the record the Veteran has been diagnosed with COPD and AAT deficiency (April 2015 VA respiratory conditions examination), COPD with AAT deficiency (January 2000 private treatment record), and AAT deficiency with COPD (August 2012 VA respiratory conditions examination).

In this case, the Board is unable to differentiate the symptomatology of the COPD from the symptomatology of the AAT deficiency (or any other lung disorder, such as emphysema).  As such, the Board has attributed all identified lung disorder symptomatology to the now service-connected COPD, and the RO should consider all of the Veteran's lung disorder symptomatology when assigning an initial disability rating for the COPD.  Separate ratings would not be warranted for the AAT deficiency because such would involve rating the same disability under various diagnoses, a practice which would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).   For these reasons, the Board need not consider whether service connection is also warranted for AAT deficiency (or any other lung disorder).

The Veteran has advanced that service connection for a lung disorder is warranted due to hazardous in-service environmental exposures, including the herbicide Agent Orange and jet fumes.  At the outset, per the above discussion, the Board finds that the Veteran is currently diagnosed with COPD, as both VA and private treatment records reflect such a diagnosis.

Next, the Board notes that in the October 2014 Remand the Board specifically found that the Veteran had 31 days of service in the Republic of Vietnam.  This foreign service was noted in an October 1969 service evaluation form found within the Veteran's service personnel records.  As such, in-service herbicide exposure has been presumed.  Further, the Veteran has advanced being exposed to environmental chemicals, including jet fumes, during the regular course of his in-service duties as a pilot.  As the Veteran's DD Form 214 reflects that the Veteran was a pilot during service, and as the October 1969 service evaluation form conveys that the Veteran flew airlift missions into the Republic of Vietnam, the Board finds that the Veteran was exposed to environmental chemicals associated with such service, to include jet fumes.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's COPD is related to active service.  Important to the Board's considerations below, the evidence reflects that the VA and private examiners are in agreement that the Veteran's AAT deficiency renders him more susceptible to lung disorders, as the Veteran's lungs are less able to filter out harmful environmental chemicals such as cigarette smoke, jet fuel fumes, and herbicides.  Where the VA and private examiners appear to differ is which environmental chemicals caused the currently diagnosed COPD.

This difference in opinion between the VA and private examiners is relevant with respect to the Veteran's smoking history.  To the extent that tobacco use may be a causative factor in the development of the current COPD, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103(a), 1110.  The Veteran filed the current claim in September 2007; therefore, any lung disorder that resulted from tobacco use during service is specifically excluded from service connection, which applies to the currently diagnosed COPD.

The November 1972 service separation examination noted normal lungs at service separation.  Earlier in-service examinations also reflected normal lungs.  Service treatment records do convey that the Veteran was diagnosed with upper respiratory infections in March 1970 and October 1971.

A November 1996 pulmonary function report noted that the Veteran had quit smoking one year prior.  Before quitting, the Veteran smoked one pack per day for 32 years.  The Veteran underwent a VA environmental examination in June 2006.  At the examination, the Veteran expressed concern about potential negative health effects from having flown barrels of Agent Orange into Vietnam as a pilot during service.  The VA examiner noted that the Veteran had COPD and AAT deficiency.  The VA examiner also noted that the Veteran had quit smoking 18 to 20 years earlier.  At the conclusion of the examination the VA examiner found there was no identifiable medical condition related to Agent Orange.

The Veteran received a VA respiratory condition examination in May 2008.  The VA examiner diagnosed the Veteran with COPD with AAT deficiency.  At the conclusion of the examination, the VA examiner opined that it was less likely than not the Veteran's COPD was caused by jet fuel exposure.  Rather, the VA examiner noted the Veteran's smoking history and that smoking is the leading risk factor for serious lung disease if AAT deficiency is present.  The report from a subsequent September 2008 VA respiratory condition opinion reflects that the VA examiner opined that the Veteran's past history of smoking was the most likely cause of the COPD, and that it would be speculative to attribute the COPD to environmental exposure as a pilot.

The Veteran received another VA respiratory conditions examination in August 2012.  At the conclusion of the examination, it was again opined that the Veteran's COPD was less likely than not incurred in or caused by the in-service exposure.  Again smoking was attributed as the likely cause.  The same conclusion was reached in a September 2012 addendum opinion.  

Yet another VA respiratory condition examination was conducted in April 2015.  Here the VA examiner opined that the COPD was likely due to both post-service jet fume exposure and the history of smoking.  The Board notes that the April 2015 opinion is inadequate as the VA examiner did not sufficiently address whether exposure to herbicides in-service may have caused the currently diagnosed COPD, per the October 2014 Board remand directives; however, as the instant decision grants service connection for COPD, yet another remand for an addendum opinion is unnecessary.  

VA received an October 2007 letter from the Veteran's private pulmonologist.  In a separate December 2007 statement, the Veteran advanced that the private pulmonologist "is a leading authority on pulmonary diseases."  In the October 2007 letter, the pulmonologist noted that the Veteran had AAT deficiency with associated severe COPD.  Further, the pulmonologist explained that patients "with this type of enzyme deficiency exposed to irritants will develop destruction of lung tissue with resulting emphysema."  The private pulmonologist opined that exposure to jet fumes in service resulted in destruction of lung tissue and initiated development of COPD, "especially while [the Veteran] was serving in Vietnam."  In other words, the AAT deficiency did not directly cause the COPD, rather, the AAT deficiency made the Veteran more vulnerable to developing COPD when exposed to jet fumes in service.  

In October 2008, the Veteran's private pulmonologist submitted a follow-up letter after the Veteran was again denied service connection for a lung disorder.  The pulmonologist advanced:

On a number of occasions, I have discussed the patient's time in the United States Armed Forces where he was exposed to various irritants including Agent Orange, exhaust from jets and other vehicles along with dust and other inhalants from various localities in Vietnam.

It is well supported in the medical literature that individuals with alpha-one antitrypsin deficiency, when exposed to various irritants, will ultimately develop destruction of lung tissue with resulting [COPD].  The inhalation of various substances into the lower airway produces inflammation that cannot be neutralized because of this specific enzyme deficiency at least to development of centrilobular emphysema.  The development of [COPD] can occur at any age if patients are exposed to an environment where inflammation in the low airway is produced that again can result in development of destruction of lung tissue distal to the terminal bronchioles that is seen in this disease state.

At the conclusion of the letter, the private pulmonologist opined that, "it is my clinical judgment based as a pulmonologist of over 26 years who has treated numerous cases of alpha one antitrypsin deficiency and associated chronic obstructive pulmonary disease that [the Veteran's] service in our country's armed forces has been responsible at least partially for his present respiratory disability."

The Board notes that VA previously found the private pulmonologist's opinions to be inadequate as the pulmonologist did not specifically state that the Veteran's post-service employment as a pilot and past history of smoking were considered in rendering the opinion.  Private treatment records received by VA reflect that the Veteran has been treated by this private pulmonologist since at least January 2001, if not as early as 1996.  The Board finds it unlikely that in all the years of treatment the private pulmonologist was never made aware of the Veteran's history of smoking and/or post-service employment.  Treatment records received from the private pulmonologist reflect that the pulmonologist did know of the Veteran's history of smoking.

Further, as noted above, in the October 2008 opinion, the private pulmonologist opined that the in-service exposure was "at least partially" responsible for the currently diagnosed COPD.  Rather than finding that this weakens the pulmonologist's opinion, the Board believes that the "at least partially" statement was added to clarify that the private pulmonologist had considered the Veteran's post-service employment as a pilot and the history of smoking, and still found that in-service exposure, when combined with the AAT deficiency, began the process of weakening the Veteran's lungs, which would subsequently lead to a diagnosis of COPD.

The Veteran flew missions into, and landed in, the Republic of Vietnam while on active duty and was exposed to Agent Orange.  Further, the Veteran was exposed to environmental chemicals, including jet fumes, during the regular course of in-service duties as a pilot.  Both the VA examiners and the Veteran's private pulmonologists agree that the Veteran's COPD developed because the AAT deficiency caused the Veteran's lung tissue to break down when exposed to various irritants.  The physicians differentiate on the specific irritants that likely caused the COPD.  Specifically, the VA examiners have found that smoking and/or post-service jet fume exposure led to the COPD, while the private pulmonologist has advanced that the lung tissue break down began in service due to environmental exposure in the Republic of Vietnam, to include herbicides and jet fumes.

The Board has no reason to doubt that a history of smoking is the number one risk factor for developing a lung disorder when an individual has AAT deficiency; however, the Board acknowledges that what may be the top risk factor overall may not be the cause in an individual veteran's case.  Here, the Board has multiple opinions from the Veteran's private pulmonologist of many years.  It appears that the private pulmonologist had knowledge of and had considered the Veteran's entire lung health history when forming the opinion that the Veteran's lungs were first damaged due a combination of the AAT deficiency and environmental exposure during service (with a particular focus on service in the Republic of Vietnam).  The Board finds an opinion from a private pulmonologist who has 

treated the Veteran for many years to be of sufficient probative value, to the extent that the question of whether in-service environmental exposure led to the currently diagnosed COPD is at least in relative equipoise.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed COPD was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder of COPD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


